UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F/A Amendment No. 1 Registration statement pursuant to Section 12 of the Securities Exchange Act of 1934 X Annual Report pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2008 Commission File Number: 001-32754 Employer Identification Number: 98-0412464 BAYTEX ENERGY TRUST (Exact name of Registrant as specified in its charter) Alberta Not Applicable (Province or other jurisdiction of incorporation or organization) (Primary standard industrial classification code number, if applicable) (I.R.S. employer identification number, if applicable) Suite 2200, 205 – 5th Avenue S.W.
